COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        J.A.B. v. C.N.B.
Appellate case number:      01-20-00723-CV
Trial court case number:    19-DCV-268152
Trial court:                328th District Court of Fort Bend County
       Appellant, currently incarcerated in the Texas Department of Criminal Justice and
proceeding pro se, has filed a notice of appeal of the trial court’s September 24, 2020 Order
Terminating the Parent-Child Relationship. Appellant’s brief was initially due on
November 17, 2020. See TEX. R. APP. P. 38.6(a). On November 16, 2020, appellant filed
a motion for extension of time to file his appellant’s brief, requesting a ninety-day
extension of the deadline to file his brief.
       Appellant’s motion does not include a certificate of conference; however, more than
ten days have passed, and no party has expressed opposition to the relief requested in the
motion. See TEX. R. APP. P. 10.3(a)(2). Appellant’s motion is granted. Appellant’s brief
is due no later than ninety days from the date of this order. No further extensions of time
will be granted absent extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: ____/s/ Terry Adams_______
                    Acting individually  Acting for the Court

Date: ___December 1, 2020___